Name: Commission Regulation (EC) No 2106/2001 of 26 October 2001 on the suspension and opening of tariff quotas applicable to the importation into the European Community of certain processed agricultural products originating in Latvia, and amending Regulation (EC) No 1477/2000
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  tariff policy;  Europe;  trade
 Date Published: nan

 Avis juridique important|32001R2106Commission Regulation (EC) No 2106/2001 of 26 October 2001 on the suspension and opening of tariff quotas applicable to the importation into the European Community of certain processed agricultural products originating in Latvia, and amending Regulation (EC) No 1477/2000 Official Journal L 283 , 27/10/2001 P. 0012 - 0013Commission Regulation (EC) No 2106/2001of 26 October 2001on the suspension and opening of tariff quotas applicable to the importation into the European Community of certain processed agricultural products originating in Latvia, and amending Regulation (EC) No 1477/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), and in particular Article 7(2) thereof,Having regard to Protocol 2 to the Agreement establishing an Association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Latvia of the other part(3), and in particular Articles 1 and 2 thereof,Whereas:(1) Commission Regulation (EC) No 2906/2000(4) opened, for the year 2001, the tariff quotas applicable to Community imports of products originating in Latvia.(2) Commission Regulation (EC) No 1477/2000(5), as amended by Regulation (EC) No 1700/2001(6), lays down the reduced agricultural components and additional duties applicable as from 1 July 2000 to the importation into the Community of goods covered by Regulation (EC) No 3448/93 under Europe Agreements.(3) EU-Latvia Association Council Decision No 7/2001 of 2 October 2001 amended Protocol 2 to the Europe Agreement. The said Decision amends the volume of tariff quotas and the system for calculating the reduced agricultural components and additional duties. The Decision shall enter into force on 1 December 2001.(4) It is appropriate to suspend the application of quotas opened by Regulation (EC) No 2906/2000 and to open the new annual quotas provided for in Annex I to Protocol 2. As these annual quotas cannot be opened before 1 December 2001, it is appropriate to reduce them, for the year 2001, in proportion to the period which has already elapsed. At the same time, it is appropriate to abolish the reduced agricultural components and additional duties laid down by Regulation (EC) No 1477/2000.(5) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(7), as last amended by Regulation (EC) No 993/2001(8), codifies the management of tariff quotas intended to be used in the chronological order of the dates of acceptance of declarations for release for free circulation.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex I,HAS ADOPTED THIS REGULATION:Article 1The application of tariff quotas opened by Annex III to Regulation (EC) No 2906/2000 shall be suspended as from 1 December 2001.The Community tariff quotas for goods originating in Latvia, set out in the Annex to this Regulation, shall be opened annually from 1 January to 31 December. For the year 2001, they shall be opened from 1 to 31 December 2001.Article 2Article 2, eighth paragraph, of Regulation (EC) No 1477/2000 and Annexes XVII and XVIII thereto are deleted.Article 3The Community tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with the provisions of Articles 308a to 308c of Regulation (EEC) No 2454/93.Article 4This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 December 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 October 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 26, 2.2.1998, p. 3. Amended by the Protocol adjusting trade aspects of the Europe Agreement (OJ L 317, 10.12.1999, p. 3).(4) OJ L 336, 30.12.2000, p. 54.(5) OJ L 171, 11.7.2000, p. 44.(6) OJ L 231, 29.8.2001, p. 6.(7) OJ L 253, 11.10.1993, p. 1.(8) OJ L 141, 28.5.2001, p. 1.ANNEXPreferential tariff quotas for Community imports of goods originating in Latvia>TABLE>